United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3478
                                  ___________

Anthony Lee Patmon,                 *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Nebraska.
Douglas County Department of        *
Corrections; Unknown Gensler,       *
Dr.; Tom Brands; Rhonda Moore,      * [UNPUBLISHED]
                                    *
             Appellees.             *
                               ___________

                            Submitted: October 7, 2005
                               Filed: October 12, 2005
                                ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Former Nebraska inmate Anthony Lee Patmon appeals the district court’s1
dismissal of his 42 U.S.C. § 1983 action, which included state-law medical
malpractice claims, and the court’s denial of several discovery motions. Having
reviewed the record and the parties’ briefs, we conclude dismissal of Patmon’s
section 1983 claim was proper. See Morstad v. Dep’t of Corr. and Rehab., 147 F.3d


      1
       The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
741, 744 (8th Cir. 1998) (dismissal for failure to state claim reviewed de novo). We
also conclude the district court did not err in denying the motions or in declining to
exercise supplemental jurisdiction over the state-law claims. See Labickas v. Ark.
State Univ., 78 F.3d 333, 334-35 (8th Cir.) (per curiam), cert. denied, 519 U.S. 968
(1996).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-